Held: That this section authorises a constable going out of office, to deliver to his successor unexpired executions; and of course excuses such constable from returning those so delivered, and that, consequently, the demurrer to the above plea should have been overruled.
There was a plea to the second breach, that while the execution was in the hands of Northern, the execution defendant, one Griffin, had no property subject to it. Replication in denial and issue. It was proved under this issue, that in May or June, 1844, Griffin had a crop of com growing on rented land, which corn was then two or three inches high; and that he then sold said corn in good faith to one Goff. The execution in question did not issue until the month of August following; and unless the corn above mentioned was subject to it, Griffin had no property upon which the constable could have levied.
Brown and Dumont, for plaintiffs in erorr.
Spooner, contra.
Held: That such a sale to Gcrff' was not within the statute of frauds; and that the proof did not authorise the finding of the issue for the plaintiff.
Judgment reversed, &e.